DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The Examiner appreciates the time and effort of the Applicant on the compact prosecution of this case. The Amendments submitted on 07/26/2021, however, have not placed the application in condition for allowance based on the new rejection. 
	If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 17 recites “a third antenna element disposed in a diagonal direction with respect to the first end face and the second end face.” The Specification fails to describe the first antenna element and the second antenna element in a way to shown that the inventor had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
	Claims 17 recites “a third antenna element disposed in a diagonal direction with respect to the first end face and the second end face”. The third antenna element is not explicitly described as part of the subject matter which the inventor or a joint inventor regards as the invention.
For examination purposes, the claim will be given a broad interpretation until further clarification is received.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 20020122006) in view of Lu et al. (US 20130257672).
Regarding claim 1:
Crawford disclose (in Figs. 2 and 3) a communication apparatus (200) comprising: a plurality of antenna parts (230, 232, 234, 236, 238 and 240) configured to receive or transmit a wireless signal (Para. 0038, Lines 1-4); a communication control part (250) configured to control transmitting or receiving the wireless signal (Para. 0039, Lines 9-11) via at least any of the plurality of antenna parts (230, 232, 234, 236, 238 and 240); and a casing (202) housing the communication control part (250), wherein each of the 
	Crawford is silent on that the particular one of the plurality of antenna parts comprises a first antenna element and a second antenna element, the first antenna element is disposed parallel to a first end face of the casing, the second antenna is disposed parallel to a second end face of the casing, and the first end face is orthogonal to the second end face.
	Lu et al. disclose (in Fig. 1B) a plurality of antenna parts (130 and 150) comprises a first antenna element (AT) and a second antenna element (AR), the first antenna element (AT) is disposed parallel (along 112) to a first end face of the casing (110), the second antenna (AR) is disposed parallel (along 114) to a second end face of the casing (110), and the first end face (defined along 112) is orthogonal to the second end face (defined along 114).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the first antenna element and the second antenna element as taught by Lu et al. into the device of Crawford for the benefit of dynamically adjusting the polarization of the antenna array by controlling a phase difference between the first antenna and the second antenna (See Abstract; Para. 0029, Lines 7-14).
Regarding claim 2:
Crawford disclose each of the plurality of antenna parts (230, 232, 234, 236, 238 and 240) comprises an antenna device (the patch element; Para. 0035, Lines 4-8) configured to transmit or receive 
Regarding claim 3:
Crawford is silent on that the antenna device is configured as a dipole antenna.
Lu et al. disclose (in Fig. 1B) the antenna device (defined by 130, 150) is configured as a dipole antenna (Para. 0028, Lines 20-22; Para. 0041, Lines 8-9).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna device as a dipole antenna as taught by Lu et al. into the antenna system of Crawford to fit the form factor of the device while managing the available space therein (Para. 0028, Lines 15-22).
Regarding claim 4:
Crawford disclose (in Fig. 6) the antenna parts (230, 232, 234, 236, 238 and 240) comprise a plurality of the antenna devices (patch elements; Para. 0035, Lines 4-8).
Regarding claim 5:
Crawford disclose the antenna parts (230, 232, 234, 236, 238 and 240) comprise includes: a first antenna device (defined by 230) configured to receive or transmit the first wireless signal; and a second antenna device (defined by 240) configured to receive or transmit the second wireless signal (Para. 0057, Lines 7-10).
Regarding claim 6:
Crawford disclose at least any of the first antenna device (230) and the second antenna device (240) is configured as a monopole antenna (Para. 0028, Lines 1-7).
Regarding claim 7:
Crawford disclose the antenna parts (230, 232, 234, 236, 238 and 240) comprise includes at least one of a plurality of the first antenna devices (patch elements disposed along 210) or the second antenna devices (patch elements disposed along 220).
Regarding claim 8:
Crawford disclose each of the plurality of partial regions (210 and 220) corresponds to a respective one of outer faces of the casing (202), and the antenna parts (230, 232, 234, 236, 238 and 
Regarding claim 10:
Crawford disclose at least one face (defined by 210 and 220) of outer faces of the casing (202) forms a rectangular shape (See Figs.), and at least some of the plurality of antenna parts (230, 232, 234, 236, 238 and 240) are held near the partial regions of at least some of end faces (220) positioned around the at least one face.
Regarding claim 13:
Crawford disclose a subset (230, 232 and 234) of the plurality of antenna parts (230, 232, 234, 236, 238 and 240) are held near the partial regions of at least some of faces (defined by 210 and 220) extending in a longitudinal direction of the at least one face (210).
Regarding claim 14:
Crawford disclose a subset (230, 232 and 234) of the plurality of antenna parts (230, 232, 234, 236, 238 and 240) are held near the partial region (210) of at least part of the at least one face (defined by the surface of 210).
Regarding claim 16:
Crawford disclose at least two antenna parts (230 and 240) in the plurality of antenna parts (230, 232, 234, 236, 238 and 240) are held near a plurality of the partial regions (defined by the 210 and 220) the normal directions of which cross each other (See Figs.).

Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 20020122006) in view of Lu et al. (US 20130257672) as applied to claim 1 and further in view of Rappaport (US 20130328723).
Regarding claim 9:
Crawford disclose the communication control part (250) is configured to control receiving the first wireless signal and the second wireless signal (Para. 0039, Lines 9-13) arriving in the normal direction of a second partial region (defined by 220), the second partial region is different from a first partial region (defined by 210).
Crawford as modified is silent on that gripped by a user by the antenna part held near the second partial region in the outer faces of the casing.
Rappaport disclose (in Fig. 7) gripping the wireless device (71) by a user (74) by the antenna part (75B) held near the second partial region (portion held by the finger, 73) in the outer faces of the casing (defined by the housing of the device, 71).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the antenna elements as taught such that the user holding the device at a region of the device as taught by Rappaport into the device of Crawford for the benefit of providing a steerable antenna beam via the multiple antenna elements (Para. 0056, Lines 4-6).
Regarding claim 11:
Crawford disclose the at least some of the plurality of antenna parts (230, 232, 234, 236, 238 and 240) are held near the partial regions (210 and 220) of at least some of the end faces (defined by the surfaces of 210 and 220) positioned on an upper side (region along the 210).
Crawford as modified is silent on that in a case where the casing is gripped such that a longitudinal direction of the at least one face is a vertical direction.
Rappaport disclose (in Fig. 7) in a case where the casing (housing of 71) is gripped (by the user, 74) such that a longitudinal direction (as held in Fig. 7) of the face at least one face of the outer faces is a vertical direction (See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the antenna elements as taught such that the user holding the device at a region of the device as taught by Rappaport into the device of Crawford for the benefit of providing a steerable antenna beam via the multiple antenna elements (Para. 0056, Lines 4-6).
Regarding claim 12:

Crawford as modified is silent on that in a case where the casing is gripped such that a vertical direction of the casing substantially matches with a vertical direction of a user facing the at least one face of the casing.
Rappaport disclose (in Figs. 7 and 8) that in a case where the casing (defined by the housing of the device, 71) is gripped (by the user, 74) such that a vertical direction (as shown in the Fig.) of the casing (defined by the housing of the device, 71) substantially matches with a vertical direction (as shown in the Fig.) of a user facing the at least one of the faces of the casing (defined by the housing of the device, 71; See Fig.; Para. 0050, Lines 4-7).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the antenna elements as taught such that the user holding the device at a region of the device as taught by Rappaport into the device of Crawford for the benefit of providing a steerable antenna beam via the multiple antenna elements (Para. 0056, Lines 4-6).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 20020122006) in view of Lu et al. (US 20130257672) as applied to claim 1 and further in view of Khripkov et al. (US 20170201011).
Regarding claim 15:
Crawford is silent on that a display part in a rectangular shape is provided on the at least one face, and the at least some of the plurality of antenna parts are held near the partial regions of at least some of faces extending along the ends in a longitudinal direction of the display part in the end faces.
Khripkov et al. disclose (in Fig. 1) a display part (102) in a rectangular shape (See Fig.) is provided on the at least one face (defined as the front cover), and the at least some of the plurality of antenna parts (143) are held near the partial regions of at least some of faces extending along the ends in a longitudinal direction of the display part (102) in the end faces.
.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 20020122006) in view of Lu et al. (US 20130257672) as applied to claim 1 and further in view of Cohen (US Pat. 6104349).
Regarding claim 17:
Crawford as modified is silent on that the particular one of the antenna parts comprises a third antenna element disposed in a diagonal direction with respect to the first end face and the second end face.
Cohen discloses (in Fig. 8B) the particular one (510B) of the antenna parts (150) comprises a third antenna element (510B) disposed in a diagonal direction with respect to the first end face (defined by the face accommodating 510A) and the second end face (defined by the face accommodating 510C).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement taught by Cohen into the modified device of Crawford for the benefit of minimizing sidelobe energy without having to use an excessive number of elements (Col. 3, Lines 14-15).
Regarding claim 18:
Crawford as modified is silent on that the third antenna element is disposed between the first antenna element and the second antenna element.
Cohen discloses the third antenna element (510B) is disposed between the first antenna element (510A) and the second antenna element (510C).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement taught by Cohen into the modified device of Crawford for the benefit of minimizing sidelobe energy without having to use an excessive number of elements (Col. 3, Lines 14-15).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BI

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845